DETAILED ACTION
This action is responsive to the application No.15/764,419 filed on 03/29/2018.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagita (US 2014/0054662 A1; hereinafter ‘Yanagita’).
Regarding independent claim 1, Yanagita’s Fig. 21 (related to disclosure) discloses an image sensor comprising:

a light shielding unit (25/71, [0074 and 0174]) that blocks a part (see Fig. 21) of the light that enters the semiconductor substrate (12), the light shielding unit (25) having an opening (Fig. 21 show the opening between the light blocking film 25), wherein:
at least a part (portion/region of 22/23/24, see Fig. 21) of the light receiving unit (22/23/24) is formed passing through the opening (see Fig. 21); and 
at least a part (portion/region of 22/23/24, see Fig. 21) of the light receiving unit (22/23/24) passing through the opening (see Fig. 21) has a plurality of light receiving surfaces that are provided in the microlens side of the light shielding unit along a direction of an optical axis of the microlens (see in light specification figure 3 of application shown the top and side surface of  part of 1a of light receiving unit PD:1 is located in between microlen 462 and part of the light shielding film 452 on the bottom surface of the optical path region 400 (It is only between them at an angle in the applicant specification)). Therefore, at the angle would been reasonable broadest interpretation), see figure 21 of reference Yanagita (Note: it appears that the reference meets the plurality of light receiving surfaces receiving the light passed through the microlens, and the plurality of light receiving surfaces being between the microlens and the light shielding unit).

    PNG
    media_image1.png
    379
    392
    media_image1.png
    Greyscale


Regarding claim 2, Yanagita’s Fig. 21 (related to disclosure) discloses the image sensor according to claim 1, wherein: 
the plurality of light receiving surfaces (i.e., top, and left/right surface of 22/23/24, see Fig. 21) receives light entering from a direction (see Fig. 21) that intersects an optical axis (i.e., a line passing through the center of curvature of a lens 28 or spherical mirror and parallel to the axis of symmetry, see Fig. 21) of the microlens (28).
Regarding claim 4, Yanagita’s Fig. 21 (related to disclosure) discloses the image sensor according to claim 1, wherein: 
the plurality of light receiving surfaces (the surfaces of light receiving unit receive the angle incident light enter to the top and side surface of light receiving unit, see examiner mark-up Fig. 2 above, see rejection of claim 1 above) receives light on a light entering side (if the layers of light receiving unit along the device are transparent, then 
Regarding claim 5, Yanagita’s Fig. 21 (related to disclosure) discloses the image sensor according to claim 4, wherein: 
at least a part of the light receiving unit protrudes to the light entering side
beyond the light shielding unit.
Note: see in light specification figure 3 of application does not shown protrude beyond the front part of the light shielding unit 450, only a lower part 452 of light shielding unit that it protrudes beyond. Since applicant's does not shown protrude beyond the whole shield unit, then prior art would meet it by protruding beyond some portion of the shield (see Fig. 2 of reference). Since the claim does not specify it protrudes beyond a portion of a front surface of the shield, it appears that the reference meets it by having a portion of the shield below the front surface of the light receiving unit. 
Regarding claim 6, Yanagita’s Fig. 21 (related to disclosure) discloses the image sensor according to claim 5, wherein: 
the light shielding unit (25) has an opening (the region between light shield 25, see Fig. 21), and
the at least a part of the light receiving unit protrudes from the opening beyond the light shielding unit to the light entering side.
Note: see in light specification figure 3 of application does not shown protrude beyond the front part of the light shielding unit 450, only a lower part 452 of light shielding unit that it protrudes beyond. Since applicant's does not shown protrude beyond the whole shield unit, then prior art would meet it by protruding beyond some portion of the shield (see Fig. 21 of reference). Since the claim does not specify it protrudes beyond a portion of a front surface of the shield, it appears that the reference meets it by having a portion of the shield below the front surface of the light receiving unit.  
Regarding claim 10, Yanagita’s Fig. 21 (related to disclosure) discloses the image sensor according to claim 1, wherein: 
at least a part of the light receiving unit (22/23/24, see Fig. 21) have a photoelectric conversion unit (40, Fig. 21, [0058]) that photoelectrically converts the received light to generate an electric charge ([0059]).
Regarding claim 13, Yanagita’s Fig. 21 (related to disclosure) discloses an image-capturing device comprising: 
an image sensor (A solid-state imaging device 70, [0173]) according to claim 1; and 
a generation unit (column signal processing circuit 5, see Fig. 21 (disclosure by figure 1), [0050-0051]) that generates image data based on a signal outputted from the image sensor ([0053-0055]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagita (US 2014/0054662 A1; hereinafter ‘Yanagita’), in view of TANIDA (US 2015/0035100 A1; hereinafter ‘Tanida’).
Regarding claim 7, Yanagita’s Fig. 21 (related to disclosure) discloses the image sensor according to claim 1, but does not teach wherein:
the semiconductor substrate has a waveguide between the and the light shielding unit to cause light passed through the microlens to enter the light receiving unit.
Tanida’s Fig. 4 discloses the semiconductor substrate (34, [0040]) has a waveguide (33, [0040]) between the and the light shielding unit (40, [0055]) to cause light (the pixel array 23 generates signal charges according to the amount of the incident light, [0025 and 0040]) passed through the microlens (31, [0040]) to enter the light receiving unit (4a/4b, [0045]).
It would have been obvious for one of ordinary skill in the art before the effective filing to apply the teachings of Tanida to teachings of Yanagita such as applied the waveguide 33 as in either under color filter CF and embedded in the layer 312 (Tanida Fig. 4) of Tanida to the solid-state imaging device (Yanagita Fig. 21) of Yanagita. One of ordinary skill in the art would have been motivated to make this modification in order to allow the light go through the light receiving unit and reduces the light loss by reflecting instead absorb is more efficient. 
Regarding claim 8, Yanagita in view of Tanida disclose the image sensor according to claim 7, wherein: 
the waveguide (33) causes light passed through the microlens (31) and blocked (Fig. 4 show incident light blocked by the 40, Tanida) by the light shielding unit (40) to enter the light receiving unit (4a/4b, Tanida).
Regarding claim 9, Yanagita in view of Tanida disclose the image sensor according to claim 7, wherein 
the light shielding unit (40) has an opening (see Fig. 4), and the waveguide (33) is provided between the microlens (31) and the opening (the opening portion in between light shielding 40, see Fig. 4, Tanida).
Claims 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagita (US 2014/0054662 A1; hereinafter ‘Yanagita’), in view of Toda (US 2015/0228693 A1; hereinafter ‘Toda’).
Regarding claim 11, Yanagita’s Fig. 21 (related to disclosure) discloses the image sensor according to claim 10, but does not explicitly disclose further comprising:
an accumulation unit that accumulates the electric charge generated by the photoelectric conversion unit; and
a transfer unit that transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit, wherein
the photoelectric conversion unit, the transfer unit, and the accumulation unit are provided along a direction of an optical axis of the microlens. 
Toda’s Fig. 2 discloses an accumulation unit (52, [0093]) that accumulates the electric charge generated ([0020, 0027 and 0100]) by the photoelectric conversion unit (50, [0094]); and
a transfer unit (Tr1/Tr2, [0098]) that transfers the electric charge generated ([0196]) by the photoelectric conversion unit (50) to the accumulation unit (52), wherein
the photoelectric conversion unit (50), the transfer unit (Tr1/Tr2), and the accumulation unit (52) are provided along a direction of an optical axis of the microlens (24, [0094]).
 It would have been obvious for one of ordinary skill in the art before the effective filing to apply the teachings of Toda to teachings of Yanagita such as applied the photoelectric conversion unit (50), the transfer unit (Tr1/Tr2), and the accumulation unit (52) are provided along a direction of an optical axis of the microlens (Toda Fig. 2) of Toda to the solid-state imaging device (Yanagita Fig. 21) of Yanagita. One of ordinary skill in the art would have been motivated to make this modification in order to provide entry of light into the accumulation section is allowed to be prevented from causing smear noise by providing the photoelectric conversion film on the light incident side of the substrate, the entry of the light into the charge accumulation unit can be further alleviated or prevented (Toda, [0019).
Regarding claim 12, Yanagita in view of Toda disclose the image sensor according to claim 11, wherein:
the transfer unit (Tr1/Tr2, Toda) has a transfer path that transfers the electric charge generated ([0020, 0027 and 0100], Toda) by the photoelectric conversion unit (50) to the accumulation unit (52).
Regarding claim 19, Yanagita in view of Toda disclose the image sensor according to claim 11, wherein: 
the photoelectric conversion unit (50, Toda), the transfer unit (Tr1/Tr2, Toda), and the accumulation unit (52, Toda) are provided on the optical axis of the microlens (24, Toda).
Regarding claim 20, Yanagita’s Fig. 21 (related to disclosure) discloses the image sensor according to claim 11, wherein: 
in the direction of the optical axis of the microlens (28, [0176]), one the part (P conductive type semiconductor regions 24, [0059]) of the photoelectric conversion unit (40, [0059]) and the other part (P conductive type semiconductor regions 23, [0059]) of the photoelectric conversion unit (40, [0059]) is provided on side of the light shielding unit (25/71).
Yanagita does not clearly show the accumulation unit side of the light shielding unit.
 However, Yanagita shown the part of element 12/29/13/16/17 is driving cicuit. The accumulation unit is in driving circuit. Therefore. it would be obvious for one of ordinary skill in the art to well-known the accumulation unit is in driving circuit, that is a part accumulation is in driving circuit, that accumulates the electric charge generated by the photoelectric conversion. Therefore, the claimed limitation “in the direction of the optical axis of the microlens, one the part of the photoelectric conversion unit is provided in the microlens side of the light shielding unit and the other part of the photoelectric conversion unit is provided in the accumulation unit side of the light shielding unit.” as met by Yanagita.  
Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 17 identified distinct feature “the transfer unit is provided between the photoelectric conversion unit and the accumulation unit along the direction of the optical axis of the microlens.”
The dependent claim 18 identified distinct feature “the photoelectric conversion unit, the transfer unit, and the accumulation unit are provided in the order of the photoelectric conversion unit, the transfer unit, and the accumulation unit along the direction of the optical axis of the microlens.”
Claims 21 is allowed.
The following is an examiner’s statement of reasons for allowance. 
Regarding independent claim 21: the prior art didn’t suggest or teach the claimed invention with “the light shielding unit has a first portion that is immediately adjacent to the part of the light receiving unit that is formed passing through the opening and a second portion that is further away from the part of the light receiving unit that is formed passing through the opening than the first portion is; and
along an optical axis of the microlens, the part of the light receiving unit that is formed passing through the opening is closer to the microlens than the first portion is.” in combination with the other elements of the claim.
The closest prior art Yanagita (US 2014/0054662 A1; hereinafter ‘Yanagita’), Enomoto (US 2012/0217602 A1; hereinafter ‘Enomoto’), Toda (US 2015/0228693 A1; hereinafter ‘Toda’), and TANIDA (US 2015/0035100 A1; hereinafter ‘Tanida’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG  LE/
Examiner, Art Unit 2815
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815